Whitfield, J.,
delivered the opinion of the court.
Without reference to the question as to a grant by the state in aid of the levee board — as to which see the act of February 28, 1884 (Laws, p. 140, § 2); act of February 7, 1894 (Laws, p. 95); Mills, Em. Dom., sec. 351, and authorities, especially Com. v. Boston & N. R. Co., 3 Cush., 25, and Rand., Em. Dom., sec. 297 — it is clear, under our statute — act February 7, 1894, supra (§ 1, p. 99, Laws 1894) — ejectment does not lies in the case made by this record. The statute expressly declares that the remedy therein provided ‘ ‘ shall be exclusive of all other remedies. ’ ’ That the compensation did not precede the injury, as it ordinarily would, and ought to do, makes no difference on the facts of this case, as it did not in Board of Comrs. v. Johnson, 66 Miss., 248.

Affirmed.